Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiners acknowledges Remarks and Amendments after final as filled on 03/08/2021.  The Amendments are entered.
Allowable Subject Matter
Claims 1, 4, 6-7, 9-10, 12, 15-16, 18-20, 23-35 and 37-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art alone or in combination fails to disclose an autonomous context engine as claimed.  Specifically the cited prior art fails to disclose an autonomous context engine that determines “whether to use a constraint exception for the first set of constraints based on defined criteria” and also performs a step of “in response to a determination to use the constraint exception, creating a list of contextually relevant medical care providers for the request from the identified medical care providers who satisfy the second set of constraints”, as recited by claim 1. The cited prior art alone or in combination, lacks a capability for autonomously adjusting the constraints to find an alternative recommendation for the user, and instead requires a user to go back and re-enter criteria for finding another provider.  Additionally the prior art of record, alone or in combination and in combination with the rest of the claim, fails to disclose “determining a primary contextual reason for including the top ranked medical care provider on the list wherein the primary contextual reason identifies information derived from the knowledge base about the top ranked medical care provider that is related to at least one of the constraints” and then displaying this primary contextual reason in the recommendation on the user interface, as specifically required by claim 1.


Response to Arguments
Applicant’s arguments, see Remarks, filed 03/08/2021, with respect to the previously presented 112b claim rejection for claims 22 and 36, the arguments and cancellation of the claims have been fully considered.  The rejection of claims 22 and 36 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689